Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Upon consideration of the amended claims, all rejections thereto under 35 U.S.C. 112(b) are hereby withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with George Brieger on 01/10/2022. 
The application has been amended as follows: 
Cancel Claims 1-8 and 16
Claim 15: in lines 2 and 3, for both recitations of “a rolling train,” delete “a” and replace with --the-- (so the limitations are both “the rolling train”)
Primary Examiner Teresa Ekiert approved this amendment on 12/22/2021.

Regarding Claim 9, prior art fails to teach, alone or in combination, a method of installing a stand cooler for cooling a steel strip in a roll stand of a rolling train, the method comprising removing chocks for rollers from the roll stand and removing an upper and a lower working roller from the roll stand and installing the stand cooler in the roll stand. Regarding Claim 14, prior art fails to teach, alone or in combination, a method for uninstalling a stand cooler for cooling a steel strip from a roll stand of a rolling train, the method comprising uninstalling the stand cooler from the roll stand, by extracting the stand cooler in the width direction of the roll stand horizontally from an operator-side roller housing, and then installing chocks and an upper and lower working roller in the roll stand. Claims 10-13, 15, and 17-19 are allowed by virtue of their dependences upon Claims 9 and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042. The examiner can normally be reached M-Th, M-F; 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA A GUTHRIE/             Examiner, Art Unit 3725                                                                                                                                                                                           
/TERESA M EKIERT/Primary Examiner, Art Unit 3725